AO 245C (Rev. 02/18) Amended Judgmem in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet l

UNITED STATES DISTRICT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
v_ )
ROBERT BOWL|NG ) CHSE Nllmb€l'! 3117-[)0-'192
§ USM Nuinber:
Date of Original Judgment: 11/9"2013 ) Thomas W. Anderson, Esq.
(Or Da.fe of Last Amended Judgmen.f) ) Defendant’s Attomey
Reason for Ameiidment: )
l:l Correction of Sentence on Remand (18 U.S.C. 3742(9(1) and (2)} m Modif`ication ofSupervision Conditions (18 U,S.C. §§ 3563(c) or 3583(€))
|:| Reduction of Sentence for Changed Circuinstances (FedA R, Crim. ) |:[ Modification of Iinposed Tei'ni of lmprisonmeni for Extraordinary and
P. 35(b)) ) Compelling Reasons (18 U.S.C. § 3582(c](l))
E] Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35{a)) § |:| Modif`ication of Imposed Term of lmprisonment for Retroactive Amendment(s)
[l correction of sentence for cien'cai Misrake (Fed. R. cn'm. P. 36) ) 10 me Se““:“°i“g Guide‘d‘es (13 U-S-C- § 3582{°)(2))
) l:l Direct Motion io Dc`strict Coun Pursuani l:l 28 U.S.C. § 2255 or
) |:] 18 U.S.C. § 3559(€)(7)
ij Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
|:] pleaded guilty to count(S) COunt 2 Of the |nformation
|j pleaded nolo contendere to count(s)
which was accepted by the court.
[] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Ol‘fense Ended Count
18 USC 7 & 13 and Crimina| Damaging or Endangering with Risk of Physica| 5!2612017 2
ORC 2909.06(A)(2) Harm
The defendant is sentenced as provided in pages 2 through 6 of this judgmentl The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l:] The defendant has been found not guilty on count(s)

 

|Il Count(s) 1’3 |:} is |Iare dismissed on the motion of the United States.

_ ' lt is ordered that the defendant must notify the Uni_ted States Attor_ney for this district within 30 da s of any change of name, residence,
or mailing address until'all fines, restitution,.costs, and special assessments imposed by this ]udg_ment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

11/8/2018

 

 

D ' ` f J d
SOC_ Sec' NO- :XXX_XX_UOS ate of Irnposition o u gment

s/Sharon L. Ovington

 

Date of Birth: XX/XX/ 1995

 

Signature of Judge
United States Magistrate Judge
Address: 696 Fulrner Drive Name and ride Of Judge
Dayt()l'l, OH 45431 4/23/2019

 

Datc

AO 245C (Re\'. 02/]3) Amended Judgment in a Criminal Case

Sheet 4 j Probation (NOTE: |dentify Changes with Asterisks (*))
Judgment_Page 2 of 6

 

DEFENDANT: ROBERT BOWL|NG
CASE NUMBER: 3;17-p0-'192

PROBATION
You are hereby sentenced to probation for a term of:
2 years
MANDATORY CONDITIONS

,_¢

Lh

'_`§'9?°?`~’.9\

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on

probation and at least two periodic drug tests thereafter1 as determined by the court.

|:] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (r~heck §fappiicaare)

|:] You must cooperate in the collection of DNA as directed by the probation otficer. (check tfapp.'icab!e)

[:] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090], et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work1 are a student, or were convicted of a qualifying offense (check ifapp.'icab/e)

[:| You must participate in an approved program for domestic violence (check Japplicabie)

l:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check yapplicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

lf this judgment imposes a fine, you must pay in accordance with the Schedule of Payinents sheet of this judgmentl

You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

AO 245€ (Rev. 02/'18} Ainended Judgment in a Criminal Case
Sheei 4A _ Probation (NOTE: ldentify Changes with Asterisks (*))
Judgmentil’age 3 of 6
DEFENDANT: ROBERT BOWLING
CASE NUMBER: 3:17-{30-192

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on Supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office1 you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 7'2
hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full~time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware cfa change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction The probation officer may contact the person and
confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProbati`on and Supervi'sed
Refease Condi`ti'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245C (Rev. 02/ l 8] Amended Judgrnenr in a Criminal Case
Shcet 4D _ Probation (NOTE: ldentify Changes with Asterisks (*))

ludgmentiPage 4 of 6
DEFENDANTZ ROBERT BOWL|NG
CASE NUMBER: 3217~pO-192

SPECIAL CONDITIONS ()F SUPERVISION

1. The Defendant shall participate in a substance abuse assessment/treatment either inpatient or outpatient, to include
testing, at the direction of the Probation Offrcer. The Defendant shall make a co-payment for treatment services not to
exceed $25 per month, which is determined by the Defendant's ability to pay.

2.The Defendant shall not consume alcohol during the term of probation and submit to breathalyzer testing at the direction
of the Prol:)ation OtHcer.

3. The Defendant shall perform 20 hours of community service with an agency approved in advance by the Probation
thcer within the first year of supervision

AO 245C (Rev. 02!] 8) Amended Judgrnent in a Criininal Case
Sheet 5 f Criminal Monetary Penaities (NOTE; Identif`y Changes with Asterisks {*))

Judgment _ Page 5_ of 6
DEFENDANT: ROBERT BOWLING

CAsE NUMBER: 3;17-pc-192
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTA.LS $ 1000 $ $ $ 490'00
l:l The determination of restitution is deferred until . An Amcna'ed Judgment in a Cri`mr'nal Case (AO 245C) will be

entered after such determination
I:I The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approximatel){)pro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i)1 all nonfederal victims must be paid
before the Umted States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Andrew Dalton $490.00
TOTALS $ 0.00 33 490.00

Restitution amount ordered pursuant to plea agreement $

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restimtion or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|__j The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
|j the interest requirement is waived for |:| fine |:| restitution

|:l the interest requirement for the |:l fine i:| restitution is modified as foilows:

* Justice for Victims ofTraffickin Act of20]5, Pub. L. No. 114-22.

** Findings for the total amount o losses are reguired under Chapters 109A, l 10, l lGA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, l 96.

AO 245C (Rev. 02/] S) Ainended Judgment in a Crirninal Case
Shcel 6 j Schedu]e of Payments (NOTE; ldentify Clianges with Asterisks (*))

Judgnieni j Pagc 6 _ of 6
DEFENDANTZ ROBERT BOWLING
CASE NUMBERZ 3217-p0-192

SCHEDULE OF PAYMENTS
Having assessed the defendant`s ability to pay, payment ofthe total criminal monetary penalties shall be due as follows:
A [i_?f Lump sum payment of $ 500-00 due immediately, balance due

l:| not later than , o

r
in accordance with § C, |:| D, [:\ E,or [:l Fbelow; or

B |:| Payment to begin immediately (may be combined with l:| C, [:| D, or [l F below); or

C ij Payment in equal monthly _ (e.g., weekly, monthly, quarterly) installments of $ 5000 over a period of
2 years (e.g., months or years), to commence 60 days (e.g., 30 or 60 days) after the date of this judgment; or
D |:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:] Special instructions regarding the payment of criminal monetary penalties:

Unl_ess the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal moneta penalties is due
during the period of imprisonment All criminal monetary penalties except those payments made through the Federal ureau of Prlsons’
Inmate Financial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant mrmber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followipgrorder: (l) assessment, (]2] restitution principal (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution (7) J A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

